ON APPLICATION FOR LEAVE TO FILE SECOND MOTION FOR REHEARING.
LATTIMORE, Judge.
Appellant files a request for leave to present a second motion for rehearing. The request is denied, but with the following statement: We have herein only held that the complaint charging appellant with transporting beer containing alcohol in excess of one-half of one per cent by volume in Brown County, after the sale, etc., of intoxicating liquor had been duly prohibited by an election, etc., — was not void, but only voidable. We are holding that appellant having failed to move against the sufficienee of said complaint in the trial court, or by the route of an appeal, — on the ground that the complaint did not negative the exceptions laid down in the statute under which such liquor could be transported across a dry area, — that he could not thereafter assail said complaint, or the judgment of conviction thereunder, by way of a habeas corpus. We have not held herein that a man may not transport intoxicating liquor, under the circumstances laid down in the statute, across dry area. What we said in Ex parte Matthews, 96 Texas Crim. Rep., 497, is followed and emphasized and supported by citation of authorities in Ex parte Jarvis, 109 Texas Crim. Rep., 52, and Ex parte Evans, 109 Texas Crim. Rep., 231.
Not being able to agree that we erred in our former opinions, the application is denied.

Denied.